ST. PAUL, J.
On November 4, 1921, this court rendered an order reading as follows;
“It is further ordered by the court that all of the jury cases now pending in the civil district court for the parish of Orleans, be transferred from the various divisions before which they are now pending, to Division G of the civil district court, presided over by the Hon. Columbus Reid; and it is ordered that the said Judge Reid of Division G proceed with the trial of these jury cases and all others that may be filed and placed at issue, until the final hearing and determination of the same, and until the further order of this court.”
Subsequently thereto this suit was filed, in which plaintiff prayed for trial by jury. Whereupon relators (defendants) filed exception of no cause of action and asked Judge Rogers of Division E (to whom the case had been allotted) to transfer the case at once to Judge Reid, as having thereby been placed at issue. And upon his refusal to do so, they applied to this court for writ of prohibition and certiorari.
I.
Pretermitting the question whether or not every plea of no cause of action places a case at issue (C. P. art. 330), it is nevertheless clear that when filed in limine, such piba is meant as an exception and not as an answer, and is then triable in a summary manner and without the intervention of a jury (C. P. art. 756, 757).
II.
Considering that this court meant by the rule aforesaid, not to interfere with the *609ordinary procedure of the civil district court, but merely to expedite the business of that court by confining jury trials to one division thereof, such rule must be read in the light of the foregoing; and accordingly the rule means no more than this, that when a trial by jury is prayed for and the case is ready for trial on the merits before the jury, it shall then be transferred to the division presided over by Judge Reid for further proceedings in due course; simply that and nothing else was meant by the term “at issue.”
Decree.
It is therefore ordered that the preliminary writ herein issued be recalled.